Reversed and Remanded; and Supplemental Opinion filed October 9, 2008







Reversed and Remanded; and Supplemental Opinion filed October 9, 2008.
 
In The
 
Fourteenth Court of
Appeals
_______________
 
NO. 14-06-00704-CV
_______________
 
REPIPE, INC., Appellant
 
V.
 
JAMES E. TURPIN, Appellee
                                                                                                                                               

On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2004-30283
                                                                                                                                               

 
S U P P L E M E N T A L    O P I N I
O N
On July 29, 2008, we issued our
original opinion in this case, suggesting a remittitur of $50,057.73 from the
Final Judgment issued by the trial court.  We further provided that if such
remittitur was filed within twenty-one days from the date of our opinion, we
would modify the trial court=s judgment to reflect the award of $244,666.75 in
compensatory damages, affirm that portion of the judgment as modified, reverse
the portion of the judgment awarding attorneys= fees, and remand the case for
retrial solely on the issue of attorneys= fees.  




On July 29, 2008, appellee filed a
remittitur with the clerk of this court, stating that he Adesires to and does remit $50,057.73
of that Judgment in order to obviate any need for new trial except as to
attorneys= fees, as suggested by the Appellate Court in its Opinion.@  We therefore issue this
supplemental opinion, and in accordance with our original opinion and appellee=s timely-filed remittitur, we modify
the trial court=s judgment to reflect the award of $244,666.75 in
compensatory damages (consisting of  $228,386.70 in compensation as a part-time
employee from June 2004 to June 2005, and $16,280.05 as the accrued but unpaid
2003 non-financial bonus), affirm the award of actual damages as modified,
reverse the portion of the judgment awarding attorneys= fees, and remand the case for
retrial of that issue.  Our original opinion remains otherwise in effect.
 
 
 
 
 
 
/s/        Eva M. Guzman
Justice
 
 
Judgment rendered and Supplemental
Opinion filed October 9, 2008.
Panel consists of Justice Yates,
Guzman, and Boyce.